 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDCities Service Oil CompanyandOil,Chemical and AtomicWorkers InternationalUnion,Petitioner.Cases16-RC-5002, 16-RC-5011, and 16-RC-5036April 16, 1970DECISION AND DIRECTION OF ELECTIONSBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Thomas P. Sheridan.Following the hearing, and pursuant to Section 102.67of the National Labor Relations Board Rules and Regula-tions and Statements of Procedure, Series 8, as amended,and by direction of the Regional Director for Region16, this case was 'transferred to the National LaborRelations Board for decision. Thereafter, briefs werefiled by the Employer and the Petitioner, which havebeen duly considered.'Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegateditspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs of the parties, the Board finds:1.The Employer-is engaged in-commeice within themeaningof the Act, and it will effectuate'the purposesof the Act to assert jurisdiction herein.a ;'i`2.The labor organization involved seeks` to representcertain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer withinthemeaning of Sections 9(c)(1) and 2(6) and (7) ofthe Act.4.The Employer is engaged in the manufacture andsale of petroleum products throughout the United States.Itsoperations comprise eight separate and distinct"groups" and "divisions," each in the charge of anindividual who reports directly to the company president.One "group," the Natural Gas Liquids Group, consistsof, six operating divisions, one of which is the NaturalGas Liquids Operations Division (NGL). The NGL isresponsible for the design, construction, operation, andmaintenance of gas-producting facilities in variousStates.The individual facilities, employing from 2' to28 employees, are under the direction of a plant superin-tendent (in some cases there is a common supervisorfor several small plants) who reports directly to oneof four area superintendents. Of the approximately 37'The Employer has also filed a motion requesting that the casebe set for oral argument before the Board Since we believe thatthe record and the briefs adequately present the contentions of theparties, and in view of the fact that our decision adopts the Employer'sposition, we deny the motionfacilities in the NGL, 2 are pipeline terminals and theremainder are gasoline facilities which convert naturalgas and oil into commercial products such as propane,butane, and natural gasoline.Petitioner currently represents the employees in 20of these facilities in a"single, multiplantunit,and theemployees in 3 other plantsin a singleunit.With theexception noted below, there has been a long and exten-sive history of bargaining on a multiplant basis datingback to 1937, when the Employer first recognized Peti-tioner in a contractual unit of production and mainte-nance employees in eight of its Oklahoma plants. Subse-quent to this initial recognition, the parties agreed toinclude new' facilities in the then-existing contractualunit without Board elections. However, since approxi-mately 1958, the Employer has changed its positionand now'demands proof of Petitioner's majority beforeextending recognition. 'If recognition is accorded, theEmployer has insisted upon collective-bargaining negoti-ations before placing any new plant in the larger contrac-tualunit.However, as noted, three plants have notbeen so placed in the multiplant unit; instead, theyconstitute a separate three-plant bargaining unit.Thus, there are 2 bargaining units - the 3-plantunit and'the larger multiplant unit consisting of 20 plants.Of the remaining plants in the NGL, approximately12 are unrepresented. One plant, a pipeline storagefacility, is represented by the Teamsters.Petitioner seeks to represent three unrepresentedplants located inWaco and Corpus Bay, Texas andRodman, Oklahoma. It requests that the employees ofeach plant be granted the opportunity to determinewhether they wish to be represented in the larger 20-plant unit. If a majority at any plant votes againstrepresentation, that plant will remain unrepresentedIn the event that its requests are denied, Petitionerhas indicated that it does not seek to represent anyof the plants on a single-plant basis. The Employerconcedes that each of the three plants constitutes aseparate appropriate unit and is willing to agree toelections on such a basis. The Employer opposes, howev-er,Petitioner's request for elections which will onlypermit employees of the three plants to be representedin the existing unit, arguing,inter alia,that the resultantmultiplant unit would be an inappropriate unit for collec-tive-bargainingpurposes, and therefore beyond theBoard's power to create.The record establishes that the Waco, Corpus Bay,and Rodman facilities are located in 2 of the 4 geographicregionswhich encompass the' NGL division and arerespectively located 150, 80, and 75 miles from thenearest plants in the larger 20-plant bargaining unit.The three plants are each under the immediate controlof three different plant superintendents who are alsoresponsible for other plants. The superintendents deter-mine for each plant the hours to be worked, vacationscheduling, overtime, and other immediate plant prob-lems. These superintendents in turn report to one ofthe four area superintendents. The plants in the 20-plant unit are scattered throughout the 4 geographicregions of the NGL. The plants in the proposed unit182 NLRB No. 6 CITIES SERVICE OIL COMPANYhave no special geographic relationship, nor do theycomprise an administrative division of the Employer'soperations.The record further establishes that employees through-out the Employer's operations share substantially similarfringe benefits, wages, hours, and other terms and condi-tions of employment, irrespective of whether they arerepresented for collective-bargaining purposes. Also,seniority ismaintained on a companywide basis, andjob applications for new vacancies are accepted through-out the Employer's operations.It is clear that the requested multiplant unit doesnot meet any of the normal criteria which might justifyitas appropriate for collective-bargaining purposes-mutual consent of the parties, administrative coherence,geographic cohesiveness, or established bargaining histo-ry. In such circumstances, as more fully set forth inPPG Industries,2single-plant units can be combined witha larger multiplant unit over the employer's oppositiononly if the record establishes that the resultant unitwould be distinguished by such shared factors as com-mon terms and conditions of employment, substantialuniformity of wage systems and fringe benefits, substan-tial integration of operations, interchange of employeeswithin unit lines, and the like. Here, there is no inter-change within the proposed unit and employee contactisextremely limited; the petitioned-for plants, locatedapproximately 150, 80, and 75 miles from the nearestplants in the larger, multiplant unit, are autonomousand have no product integration with each other orwith plants in the existing unit; and local plant superin-tendents are responsible for the day-to-day operationsof the plants.While wages and benefits are similarat each plant in the proposed 23-plant unit, this isnot a factor peculiar to these plants, since all employeesin the NGL enjoy substantially the same benefits.Accordingly, we find that the employees of the peti-tioned-for plants and the existing 20-plant unit do notshare a sufficient community of interest to warrant com-bining them into a single unit..We further find, however, that each of the threeplants constitutes a separate appropriate unit for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act. Accordingly, we will directelections among the following employees and, if a majori-ty of such employees in any unit votes for Petitioner,the Regional Director will issue a certification of repre-sentative to such effect:(a)Alloperationandmaintenanceemployeesemployed at the Employer's Waco, Texas, natural gaso-line plant, excluding all other employees, including office13clericals, guards, watchmen, and supervisors as definedin the Act.(b)Alloperationandmaintenanceemployeesemployed at the Employer's Corpus Bay, Texas, naturalgasoline plant, excluding all other employees, includingoffice clericals, guards, watchmen, and supervisors asdefined in the Act.(c)Alloperationandmaintenanceemployeesemployed at the Employer's Rodman, Oklahoma, naturalgasoline plant, excluding all other employees, includingoffice clericals, guards, watchmen, and supervisors asdefined in the Act.As Petitioner indicated at the time of the hearingthat it did not desire to represent these plants on asingle,-plant basis, itmay withdraw its petitions if itdoes not wish to proceed to separate elections, in whichcase the following Direction of Elections will be disre-garded.[Direction of Elections3 omitted from publication.]CHAIRMAN MCCULLOCH, concurring in part and dis-senting in part: I am unable to agree with the conclusionof my colleagues that the employees of the three plantsherein should not be accorded the opportunity of decidingfor themselves whether they desire to be representedin the larger 20-plant unit. My disagreement is basedupon my belief that the employees of the three plantsshare a sufficient community of interests with thoseemployees in the larger unit to warrant finding the resul-tant unit appropriate. I am, however, also in agreementwith the additional finding of my colleagues that eachof the three plants may constitute a separate appropriateunit and that elections may properly be directed ateach plant.xPPG Industries, Inc, 180 NLRB No 58In order to insure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory rightto vote, all parties to the elections should have access to a list ofvoters and their addresses which may be used to communicate withthemExcelsior Underwear Inc ,156 NLRB 1236,N L R B vWyman-Gordon Company,394U S 759 Accordingly, it is hereby directedthat elention eligibility lists, containing the names and addresses ofall the eligible voters, must be filed by the Employer with the RegionalDirector for Region 16 within 7 days after the date of this Decisionand Direction of Elections The Regional Director shall make the listsavailable to all parties to the electionsNo extension of time to filethese lists shall be granted by the Regional Director except in extraordi-nary circumstancesFailure to comply with this requirement shall begrounds for setting aside the elections whenever proper objectionsare filed